Citation Nr: 1431239	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-18 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Attorney at Law


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from September 1998 to January 1999, May 2003 to February 2004, and from October 2006 to February 2008, to include service in Afghanistan from March 2007 to January 2008.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for PTSD, depression, and a traumatic brain injury.  

Relevant to the Veteran's claim for service connection for an acquired psychiatric disorder, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issues on appeal as entitlement to service connection an acquired psychiatric disorder, to include PTSD and depression.  

In April 2014, the Veteran's attorney submitted additional evidence in support of the instant claims.  This evidence was accompanied by a waiver consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran claims that his current acquired psychiatric disorder is the result of his service.  Specifically, he contends that he has been diagnosed with PTSD that is the result of his combat service in Afghanistan, which the Board notes occurred during his third period of active duty service.  The post-service clinical evidence also reflects additional psychiatric diagnoses, including depression and generalized anxiety disorder.  The Veteran further alleges that he suffered an in-service head injury, which he alleges resulted in a TBI.  Therefore, he claims that service connection for such disorders is warranted.

The Board initially notes that the Veteran's service entrance examination dated in October 1997 found him to be psychiatrically normal upon clinical evaluation.  Additionally, his service treatment records from all three periods of service are negative for psychiatric complaints.  In fact, such records show that the Veteran repeatedly denied psychiatric symptoms, to include on post-deployment questionnaires.   However, private treatment records dated since August 2000 reflect treatment for various psychiatric symptoms and disorders, to include depression, anxiety, generalized anxiety disorder, and dysthymia.  Furthermore, a July 2010 VA examiner determined that the Veteran had experienced psychiatric problems for the prior 11 years.  In fact, the VA examiner diagnosed depressive disorder not otherwise specified (NOS) and anxiety disorder NOS, and determined that the Veteran did not suffer from PTSD.  The examiner opined that the Veteran's depression "cannot be associated with other casual links during military service" as the focus of his mental health treatment in the last 11 years was dysfunctional family interactions during childhood and adolescence that led to pre-military psychiatric symptoms.  As such, it is unclear whether the Veteran's current acquired psychiatric disorder was incurred in his first period of service from September 1998 to January 1999, or, if determined to have pre-existed his entry to his later periods of duty, aggravated during his subsequent periods of service from May 2003 to February 2004, and from October 2006 to February 2008.  Furthermore, since the July 2010 opinion was rendered, the Veteran was diagnosed with PTSD in a July 2013 VA treatment record.  Consequently, such diagnosis should be reconciled with the July 2010 VA examiner's determination that the Veteran does not have PTSD.  Therefore, the claims file should be referred to the VA examiner for an addendum opinion.

Finally, the record reflects there are outstanding VA treatment records.  In an April 2014 submission, the Veteran's attorney requested that the Board secure the balance of the Veteran's treatment records from the VA Medical Center in Louisville.  Records from this facility dated through January 2011, and some records dated in July 2013, are contained in the claims file.  Therefore, while on remand, complete VA treatment records dated from January 2011 to the present should be obtained for consideration in the Veteran's appeal.   

Relevant to the Veteran's claim for a TBI, the Board notes that a July 2010 VA examination indicated that he had not been diagnosed with a TBI.  Moreover, his headaches, irritability, and mild memory impairment were attributed to his depression/anxiety/PTSD/substance abuse.  However, while there is presently no diagnosis of a TBI, as the Board herein remands for additional outstanding VA treatment records identified by the Veteran's attorney, the instant issue must also be remanded as such records may potentially show a diagnosis of a TBI.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from January 2011 until the present from the VA Medical Center in Louisville.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above development, return the claims file, to include a copy of this remand, to the July 2010 VA examiner for an addendum opinion.   If the examiner who drafted the July 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. The examiner should identify all such disorders that have been present at any time since October 2009. 

(B)  For each diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher probability) that such had its onset in, or is otherwise related to, the Veteran's period of service from September 1998 to January 1999.

(C)  For each diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether such clearly and unmistakably pre-existed the Veteran's period of service from May 2003 to February 2004?

(i) If so, is there clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during such period of service?  

If there was an increase in the severity of the Veteran's disorder(s), was such increase clearly and unmistakably due to the natural progress of the disease?

ii)  If not, is it at least as likely as not (a 50 percent or higher probability) that such disorder(s) had its onset in, or is otherwise related to, the Veteran's period of service from May 2003 to February 2004?

(D)  For each diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether such clearly and unmistakably pre-existed the Veteran's period of service from October 2006 to February 2008?

(i) If so, is there clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during such period of service?  

If there was an increase in the severity of the Veteran's disorder(s), was such increase clearly and unmistakably due to the natural progress of the disease?

ii)  If not, is it at least as likely as not (a 50 percent or higher probability) that such disorder(s) had its onset in, or is otherwise related to, the Veteran's period of service from October 2006 to February 2008?

(E)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of his combat-related service in Afghanistan.  The examiner should address the July 2013 VA treatment record showing a diagnosis of PTSD following an analysis of each DSM-IV criterion.

In providing the foregoing opinions, the examiner should consider the Veteran's psychiatric treatment since August 2000, the findings of the July 2010 examiner, and the Veteran's contention that his acquired psychiatric disorder was caused or aggravated by his combat-related service in Afghanistan.  

A detailed rationale for all opinions given should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



